Execution Version


Exhibit 10.1


THIRD SUPPLEMENTAL INDENTURE
THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”), dated as of
August 9, 2018, between Peabody Energy Corporation, a Delaware corporation
(the “Company”), and Wilmington Trust, National Association, as trustee under
the Indenture referred to below (the “Trustee”). Capitalized terms used herein
without definition shall have the meanings assigned to them in the Indenture.
W I T N E S S E T H :
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of February 15, 2017 (as amended, supplemented or otherwise
modified to the date hereof, the “Indenture”), providing for the issuance of its
6.000% Senior Secured Notes due 2022 (the “2022 Notes”) and the issuance of its
6.375% Senior Secured Notes due 2025 (together with the 2022 Notes, the
“Notes”);
WHEREAS, Section 9.02 of the Indenture provides that the Company and the Trustee
may, with the consent of the Holders of at least a majority in aggregate
principal amount of the Notes then outstanding of each series (the “Requisite
Consents”), enter into a supplemental indenture for the purpose of amending the
Indenture;
WHEREAS, the Company has solicited consents (the “Consent Solicitations”) from
each Holder of the Notes upon the terms and subject to the conditions set forth
in the Consent Solicitation Statement, dated as of July 30, 2018 (the “Consent
Solicitation Statement”), as the same may be further amended, supplemented or
modified;
WHEREAS, the Consent Solicitations contemplate the proposed amendments to the
Indenture (the “Proposed Amendments”) set forth herein and a supplemental
indenture in respect of the Proposed Amendments being executed and delivered,
with the operation of such Proposed Amendments being subject to, among other
things, the receipt by the Company of the Requisite Consents at or prior to the
Expiration Time (as defined in the Consent Solicitation Statement) and the
payment by the Company of the aggregate Consent Fee (as defined in the Consent
Solicitation Statement) payable in respect of the Consent Solicitations;
WHEREAS, the Company has received the Requisite Consents to effect the Proposed
Amendments and has furnished to the Trustee evidence of such Requisite Consents;
WHEREAS, pursuant to Section 9.02 of the Indenture, the Trustee is authorized to
execute and deliver this Third Supplemental Indenture with the Requisite
Consents;
WHEREAS, the Company has been authorized by a resolution adopted by its Board of
Directors to enter into this Third Supplemental Indenture;





--------------------------------------------------------------------------------




WHEREAS, all other acts and proceedings required by law, the Indenture and the
Fourth Amended and Restated Certificate of Incorporation and Amended and
Restated By-Laws of the Company to execute and deliver this Third Supplemental
Indenture, in accordance with its terms, have been duly done and performed;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration the
receipt of which is hereby acknowledged, and for the equal and proportionate
benefit of the Holders of the Notes, the Company and the Trustee hereby agree as
follows:
Section 1. Amendments to the Indenture.
(a) Section 4.07(a) of the Indenture is hereby amended and restated in its
entirety as follows, with additions shown as bolded, underlined text and
deletions shown in strikethrough:
(a)
The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

(1)
declare or pay any dividend or make any distribution on its Equity Interests
(other than dividends or distributions paid in the Company’s Qualified Equity
Interests) held by Persons other than the Company or any of its Restricted
Subsidiaries;

(2)
purchase, redeem or otherwise acquire or retire for value any Equity Interests
of the Company held by Persons other than the Company or any of its Restricted
Subsidiaries;

(3)
repay, redeem, repurchase, defease or otherwise acquire or retire for value, or
make any payment on or with respect to, any Debt that is unsecured, Junior Lien
Debt or Subordinated Debt (other than (x) a payment of interest or principal at
Stated Maturity thereof or the redemption, repurchase or other acquisition or
retirement for value of any Debt that is unsecured, Junior Lien Debt or
Subordinated Debt in anticipation of satisfying a scheduled maturity, sinking
fund or amortization or other installment obligation, in each case due within
one year of the date of such redemption, repurchase, acquisition or retirement;
or

(4)
make any Restricted Investment (all such payments and other actions set forth in
clauses (1) through (4) above being collectively referred to as “Restricted
Payments”); unless, at the time of, and after giving effect to, the proposed
Restricted Payment:

(i)
no Default or Event of Default has occurred and is continuing as a consequence
of such Restricted Payment;

(ii)
the Company could Incur at least $1.00 of additional Debt under the Fixed Charge
Coverage Ratio Test set forth in Section 4.09(a) hereof;

(iii)
the aggregate amount expended for all Restricted Payments made on or after the
Issue Date (excluding Restricted Payments permitted by clauses (2), (3), (4),
(5), (6), or (12) or (13) of paragraph (b) of this Section 4.07), would not
exceed the sum of:

(A)
50% of the aggregate amount of the Consolidated Net Income (or, if the
Consolidated Net Income is a loss, minus 100% of the amount of the loss) accrued
on a cumulative basis during the period, taken as one accounting period,
beginning on the first fiscal quarter commencing after the Issue Date and ending
on the last day of the Company’s most recently completed fiscal quarter for
which internal financial statements are available at the time of such Restricted
Payment; plus






--------------------------------------------------------------------------------




(B)
100% of the aggregate net proceeds, including cash proceeds and the Fair Market
Value of property other than cash, received by the Company (other than from a
Subsidiary) after the Escrow Release Date,

(i)
from the issuance and sale of its Qualified Equity Interests, including by way
of issuance of its Disqualified Equity Interests or Debt to the extent since
converted into Qualified Equity Interests of the Company, or

(ii)
as a contribution to its common equity; plus

(C)
to the extent that any Unrestricted Subsidiary of the Company designated as such
after the Escrow Release Date is redesignated as a Restricted Subsidiary after
the Escrow Release Date, the Fair Market Value of the Company’s Restricted
Investment in such Subsidiary as of the date of such redesignation; plus

(D)
to the extent that any Restricted Investment that was made after the Escrow
Release Date is (a) sold for cash or otherwise cancelled, liquidated or repaid
for cash, the cash return of capital with respect to such Restricted Investment
(not included in Consolidated Net Income), less cost of disposition or (b) made
in an entity that subsequently becomes a Restricted Subsidiary of the Company
that is a Guarantor, the Fair Market Value of such Restricted Investment as of
the date of such designation; plus

(E)
50% of any dividends received in cash by the Company or a Restricted Subsidiary
of the Company that is a Guarantor after the Escrow Release Date from an
Unrestricted Subsidiary of the Company, to the extent that such dividends were
not otherwise included in the Consolidated Net Income of the Company for such
period.



The amount of any Restricted Payment, if other than in cash, will be the Fair
Market Value, on the date of the Restricted Payment, of the assets or securities
proposed to be transferred or issued to or by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment, except that
the Fair Market Value of any non-cash dividend or distribution paid within 60
days after the date of its declaration shall be determined as of such date.


(b) Section 4.07(b) of the Indenture is hereby amended and restated in its
entirety as follows, with additions shown as bolded, underlined text and
deletions shown in strikethrough:
(b) The provisions of Section 4.07(a) hereof will not prohibit:


(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof if, at the date of declaration, such payment would comply
with paragraph (a) of this Section 4.07;


(2) dividends or distributions by a Restricted Subsidiary payable, on a pro rata
basis or on a basis more favorable to the Company, to all holders of any class
of Equity Interests of such Restricted Subsidiary a majority of which is held,
directly or indirectly through Restricted Subsidiaries, by the Company;
 
(3) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Debt that is unsecured, Junior Lien Debt or Subordinated
Debt with the net cash proceeds of, or in exchange for, Permitted Refinancing
Debt;


(4) the purchase, redemption or other acquisition or retirement for value of
Equity Interests of the Company in exchange for, or out of the proceeds of a
substantially concurrent offering (with any offering within 45 days deemed as
substantially concurrent) of, Qualified Equity Interests of the Company or of a
contribution to the common equity of the Company, including a contribution of
the Capital Stock of the Company;
 





--------------------------------------------------------------------------------




(5) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement of Debt that is unsecured, Junior Lien Debt or Subordinated Debt in
exchange for, or out of the proceeds of, a cash or non-cash contribution to the
capital of the Company or a substantially concurrent offering (with any offering
within 45 days deemed as substantially concurrent) of, Qualified Equity
Interests of the Company;


(6) any Investment acquired as a capital contribution to the Company, or made in
exchange for, or out of the net cash proceeds of, a substantially concurrent
offering (with any offering within 45 days deemed as substantially concurrent)
of Qualified Equity Interests of the Company;


(7) the purchase, redemption or other acquisition or retirement for value of
Equity Interests of the Company held by current officers, directors or employees
or former officers, directors or employees (or their estates or beneficiaries
under their estates or their immediate family members) of the Company or any of
its Restricted Subsidiaries upon death, disability, retirement, severance or
termination of employment or pursuant to any agreement under which the Equity
Interests were issued, and Investments in the Equity Interests of the Company in
connection with certain purchases or redemptions of Equity Interests held by
officers, directors and employees or any employee pension benefit plan of a type
specified in this Indenture; provided that the aggregate cash consideration paid
therefor in any twelve-month period after the Issue Date does not exceed an
aggregate amount of $5.0 million;


(8) the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of any Debt that is unsecured, Junior Lien Debt,
Subordinated Debt or Disqualified Stock at a purchase price not greater than
101% of the principal amount or liquidation preference thereof in the event of
(i) a change of control pursuant to a provision no more favorable to the holders
thereof than in Section 4.14 hereof or (ii) an asset sale pursuant to a
provision no more favorable to the holders thereof than in Section 4.10 hereof,
provided that, in each case, prior to the repurchase the Company has made a
Change of Control Offer to Purchase and repurchased all Notes issued under this
Indenture that were validly tendered for payment in connection with the Change
of Control Offer to Purchase;


(9) payments of dividends on the Company’s Common Stock or purchases by the
Company of its Common Stock in an aggregate amount in any calendar year not to
exceed $25.0 million, so long as, after giving pro forma effect to the payment
of such Restricted Payment, the Total Leverage Ratio would not exceed 1.25 to
1.00; provided that no such Restricted Payment shall be made pursuant to this
Section 4.07(b)(9) until the calendar year commencing on January 1, 2018;


(10) cash payments in lieu of fractional shares upon exercise of options or
warrants or conversion or exchange of convertible securities, repurchases of
Equity Interests deemed to occur upon the exercise of options, warrants or other
convertible securities to the extent such securities represent a portion of the
exercise price of such options, warrants or other convertible securities and
repurchases of Equity Interests in connection with the withholding of a portion
of the Equity Interests granted or awarded to a director or an employee to pay
for the Taxes payable by such director or employee upon such grant or award;


(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this Section 4.07(b)(11) not to
exceed $50.0 million since the Issue Date; and


(12) any payments made, or the performance of any of the transactions
contemplated, in connection with the Refinancing Transactions; and


(13) other Restricted Payments in an aggregate amount not to exceed the sum of
(i) $650.0 million since the Issue Date and (ii) 150.0 million per calendar
year, commencing with calendar year 2019, with unused amounts in any calendar
year carrying forward to and available for Restricted Payments in any subsequent
calendar year;


provided that, in the case of clauses (7), (8), (9) and, (11) and (13), no
Default has occurred and is continuing or would occur as a result thereof.





--------------------------------------------------------------------------------






(b) The final paragraph of Section 4.07 of the Indenture is hereby amended as
follows, with additions shown as bolded, underlined text and deletions shown in
strikethrough:
For purposes of determining compliance with this Section 4.07, in the event that
a Restricted Payment permitted pursuant to this Section 4.07 or a Permitted
Investment meets the criteria of more than one of the categories of Restricted
Payment described in clauses (1) through (12)(13) of Section 4.07(b) hereof or
one or more clauses of the definition of Permitted Investments, the Company
shall be permitted to classify such Restricted Payment or Permitted Investment
on the date it is made, or later reclassify all or a portion of such Restricted
Payment or Permitted Investment, in any manner that complies with this Section
4.07, and such Restricted Payment or Permitted Investment shall be treated as
having been made pursuant to only one of such clauses of this Section 4.07 or of
the definition of Permitted Investments. For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less any amount paid, repaid, returned, distributed or otherwise
received in cash in respect of such Investment.


(c) Section 4.13(a) of the Indenture is hereby amended and restated in its
entirety as follows, with additions shown as bolded, underlined text and
deletions shown in strikethrough:
(a) Subject to Article V hereof, the Issuer shall do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Issuer or any
such Restricted Subsidiary and the rights (charter and statutory), licenses and
franchises of the Issuer and its Restricted Subsidiaries; provided, however,
that the Issuer shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of any of its
Restricted Subsidiaries, if the Board of Directors senior management of the
Issuer shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Issuer and its Restricted Subsidiaries, taken
as a whole, and that the loss thereof is not adverse in any material respect to
the Holders of the Notes.


Section 2. Effect and Operation of Third Supplemental Indenture.
This Third Supplemental Indenture shall be effective and binding immediately
upon its execution and thereupon this Third Supplemental Indenture shall form a
part of the Indenture for all purposes, and every Holder of a Note heretofore or
hereafter authenticated and delivered under the Indenture shall be bound hereby;
provided, however, that notwithstanding anything in the Indenture or this Third
Supplemental Indenture to the contrary, the Proposed Amendments in this Third
Supplemental Indenture shall not be operative until the Company has paid or
caused to be paid the aggregate Consent Fee payable in respect of the Consent
Solicitations. If the Consent Solicitations are terminated or withdrawn, or the
aggregate Consent Fee is not paid for any reason, this Third Supplemental
Indenture will not become operative. Following payment of the aggregate Consent
Fee in respect of the Consent Solicitations, the Company will promptly deliver
an Officer’s Certificate to the Trustee stating that the Proposed Amendments in
this Third Supplemental Indenture have become operative.
Section 3. Reference to and Effect on the Indenture.
(a) On and after the effective date of this Third Supplemental Indenture, each
reference in the Indenture to “this Indenture,” “hereunder,” “hereof,” or
“herein” shall mean and be a





--------------------------------------------------------------------------------




reference to the Indenture as supplemented by this Third Supplemental Indenture
unless the context otherwise requires, and every Holder of a Note heretofore or
hereafter authenticated and delivered shall be bound hereby.
(b) Except as specifically amended above, the Indenture shall remain in full
force and effect and is hereby ratified and confirmed.
Section 4. Construction.
Except as otherwise herein expressly provided or unless the context otherwise
requires, the rules of construction set forth in Section 1.03 of the Indenture
shall apply to this Third Supplemental Indenture mutatis mutandis.
Section 5. Governing Law.
THIS THIRD SUPPLEMENTAL INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 6. Trustee Disclaimer.
The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Third Supplemental Indenture or for or in
respect of the recitals contained herein, all of which are made solely by the
Company.
Section 7. Counterparts and Method of Execution.
The parties may sign multiple counterparts of this Third Supplemental Indenture.
Each signed counterpart shall be deemed an original, but all of them together
represent one and the same agreement. The exchange of copies of this Third
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this instrument as to the
parties hereto and may be used in lieu of the original instrument for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes
Section 8. Headings.
The headings of this Third Supplemental Indenture have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.
Section 9. Separability.
Each provision of this Third Supplemental Indenture shall be considered
separable and if for any reason any provision which is not essential to the
effectuation of the basic purpose of this Third Supplemental Indenture or the
Notes shall be invalid, illegal or unenforceable, the validity,





--------------------------------------------------------------------------------




legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
Section 10. Successors.
All agreements of each of the Company in this Third Supplemental Indenture and
the Notes shall bind their respective successors. All agreements of the Trustee,
any additional trustee and any Paying Agents in this Third Supplemental
Indenture shall bind their respective successors.


[Signatures are on the following page.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Third Supplemental Indenture to
be duly executed all as of the date and year first written above.
 
PEABODY ENERGY CORPORATION
By:
/s/ Walter L. Hawkins, Jr.
 
Name: Walter L. Hawkins, Jr.
 
Title: Senior Vice President, Finance







WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee
By:
/s/ Shawn Goffinet
 
Name: Shawn Goffinet
 
Title: Assistant Vice President









[Signature Page to Peabody Energy Corporation – Third Supplemental Indenture]

